74 F.3d 1244
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William H. WHETSTINE, Appellant,v.Warden John THALACKER, Iowa Men's Reformatory;  State ofIowa;  Sally M. Chandler-Halford, Department ofCorrections, Appellees.
No. 95-2522.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 4, 1996.Filed Jan. 12, 1996.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
William H. Whetstine, a Iowa inmate, was found guilty by a jury of two counts of third-degree sexual assault and was sentenced to two consecutive ten-year terms.  The Iowa Supreme Court dismissed his direct appeal, Whetstine v. State, No. 87-1575 (Iowa Aug. 10, 1988), and affirmed the denial of his application for postconviction relief, Whetstine v. State, No. 93-205 (Iowa Apr. 4, 1994).  Whetstine then filed a 28 U.S.C. Sec. 2254 (1988) petition for habeas corpus relief.  The District Court1 denied the petition without an evidentiary hearing, and Whetstine appeals.


2
After careful review of the record before us and the briefs filed by Whetstine and by his appointed counsel, as well as the brief filed by the state, we conclude the District Court correctly denied Whetstine's petition.  Accordingly, we affirm.  See 8th Cir.R. 47B.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa